EXHIBIT 31.1CERTIFICATION OFPRINCIPAL EXECUTIVE AND FINANCIAL OFFICERPURSUANT TO SECTION 302(a) OF THE SARBANES-OXLEY ACT OF 2002 I, Joseph Levi, the President and Chief Executive Officer, Chairman, and Director of Mustang Alliances, Inc. (“Mustang”), certify that: 1.I have reviewed this Annual Report on Form 10-K of Mustang for the year ended December 31, 2008; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of Mustang as of, and for, the periods presented in this report; 4.As Mustang’s certifying officer, I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for Mustang and have: a.
